DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: A) it is not clear how a sample container and a chamber are structurally related. Are they physically connected? Perhaps applicant should combine claim 1 with claim 11 or claim 23.
B) the preamble is directed to temperature monitoring of a sample, however, it is not clear from the body of the claim how particularly the temperature is monitored. Perhaps applicant should add – indicating temperature change-- at the end of claim 1.
          Claim 12: “preferably” in line 2 from the bottom of the claim - A broad range of limitations followed by linking terms, e.g., preferably, maybe, for instance, especially, 
          Claim 22: A) it is not clear how the chamber is formed by a container. What particular a container applicant means?
B) It is not clear how the container could be inserted in a receiver on the container. Please clarify.
         Claim 25: applicant states that the container is a bag for blood storage, however, according to claim 1, the storage temperature is from -20 C to -140 C, seems to be low for storing blood.
Claims 2-31 are rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 16, 23, 26-28, 30-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Staerk et al. (U.S. 5102233) [hereinafter Staerk].
Staerk discloses in Figs. 11-15 device for temperature monitoring of a cryopreserved biological sample, comprising

and
b)    at least one chamber 19, 21, an inner space of which is not fluidically connected to the receiving space and is only partially filled with an indicator substance 15, with some melting temperature, wherein when the indicator substance 15 is located in a first sub-region (crevices 23) of the chamber 19 in a liquid state; a barrier 18 of the chamber is configured to delay passage of the indicator substance from the first sub-region (crevices) into a second sub-region (center 15) of the chamber 19, 21.
Official Notice is taken with respect to the particular temperature range, i.e., -20 C to -140 C: having the particular temperature range, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the particular sample to be stored, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to select the particular material with the particular melting temperature, so as to properly preserve the particular cryogenic sample.
For claim 2: the indicator substance is stored in a receptacle which could be deformed by a stamp (col. 1, lines 47-55, Figs. 11, 13).
For claims 3, 4: the receptacle is a deformable/ plastic/ elastic/ cushion.
For claim 8: the container 20 has a cover with a base, Fig. 15. 
For claim 16: the barrier 18 is a separating element between two sub-regions, Fig. 11.
For claim 23: the sample container 20 is a cryogenic container, substantially a tube by a shape, and the chamber is partially engages it around in a push-in state, Figs. 11, 13, 15.
For claims 26-27: the method steps will be met during the normal operation of the device.
Official Notice is taken with respect to claim 28: the use of the particular material, with the particular viscosity corresponding to the particular threshold temperature for the indicator substance, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the melting substance since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a suitable material with a suitable viscosity, so as to provide the most accurate temperature indication, as well known in the art.
Official Notice is taken with respect to claims 30, 31, 32: the use of the particular material for the indicator substance, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the indicator substance since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a suitable material of suitable melting point, so as to provide the most accurate temperature indication, as well known in the art.
For claims 28, 30-32: the method steps will be met during the normal operation of the device.

Allowable Subject Matter
Claims 2, 5-7, 9-15, 17-21, 24-25, 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claim 22 due to the reasons stated above. See 112 rejections.
Claim 1: A device for temperature monitoring of a cryopreserved biological sample, comprising
a)    a sample container with a receiving space for receiving a biological sample
and
b)    at least one chamber, an inner space of which is not fluidically connected to the receiving space and is only partially filled with an indicator substance, a melting temperature of which lies in a range from -20°C to -140°C, wherein when the indicator substance is located in a first sub-region of the chamber in a liquid state, a barrier of the at least one chamber is configured to delay passage of the indicator substance from the first sub-region into a second sub-region of the at least, one chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 09, 2021